PER CURIAM.
The parties are in agreement that we must remand with direction that the trial court correct its written order to conform to its oral pronouncement that:
I’m gonna sentence you to a term of three years concurrent with Count I, consecutive to any other active sentence you’re doing from Palm Beach County or anywhere else.
Accordingly, we do so, which action is consistent with Mendoza Madoses v. State, 511 So.2d 1132 (Fla. 4th DCA 1987); Evans v. State, 490 So.2d 1071 (Fla. 4th DCA 1986); and Kelly v. State, 414 So.2d 1117 (Fla. 4th DCA 1982).
ANSTEAD, GLICKSTEIN and POLEN, JJ., concur.